JONES, Judge
concurring in part; dissenting in part:
T. 12 O.S. 3237(B)(2)(e) authorizes the sanction imposed by the trial court. Societe Internationale is not controlling here. The trial court ordered production, and noted that a written reply stating the material had been destroyed would have satisfied the production order. No hearing is thus necessary to prove a reasonable inábility to comply. The trial court’s sanction is directed to failure to respond in any fashion, and not to inability to comply.